Earl Warren: Mr. Solicitor General you may --
Moore: If the Court please. At the time the Court adjourned last night, I was -- had averted to the paradox of this case, which I mentioned in the opening and that we are here because we passed a tax, the highway use tax, which was apportioned, fairly apportioned to the use of the highways. Now, as an illustration it was open to the New York legislature to measure this tax by a number of ways. They could have had a flat fee imposed for the use of the highways, a yearly flat fee. They could have a gross receipts tax measured by the gross receipts of the carrier. All of these taxes are recognized as much easier to administer. Now, if the New York legislature had adopted this type of legislation. It's certainly the teaching of the (Inaudible) case and the Railroad Reorganization cases I cited yesterday, that a lien, such as the lien in question, would be perfectly valid and constitutional. And I think that that is impliedly admitted in the appellants brief because they state that there are taxes where apportionment is not practicable. And it seems to be the rationale here, that because we have passed a tax, imposed the tax in a fair way and apportioned it to the use of the highways that we have now lost our sovereign right to effectively collect it. And I don't --
Felix Frankfurter: If I may just say, I don't understand the equations you're making --
Moore: Well, let me see the --
Felix Frankfurter: -- before the flat tax, no matter how high would be with reference to the vehicle that uses the highway. I don't suppose that flat tax anywhere, the tax flat on one car or one vehicle for the use of the highway by other vehicles.
Moore: Well, I think --
Felix Frankfurter: Was there such a tax?
Moore: Let me use this illustration, Your Honor. The California gross receipts tax is a tax based on the gross receipts of the carrier. Now, there is no relation between that tax and the individual use of the highway by a particular truck.
Felix Frankfurter: Well, that's a very -- all taxes are taxes people. We may speak of them as taxes on things but ultimately a person is taxed for something and a gross tax on a carrier is the most conventional and obvious kind of a tax, they tax this on gross, subject to the common cause, a problem which we haven't got or is the next (Inaudible) I don't see what they (Inaudible) in fairness to this.
Moore: Well, the analogy I'm trying to make, Your Honor, is that if we'd had this gross receipts tax and we had asserted our lien against these vehicles, which were in the possession of the carrier, then they couldn't come in and say, “Now, you must apportion this lien and assert your lien only for that part of the tax that our vehicles were instrumental in building up," which is just what they are doing here.
Felix Frankfurter: We have some different problem to get it, maybe that if -- if a conditional vendor will walk into your -- put property in the possession of a lessee or a vendee or a mortgagee and the things is -- the thing is so intermingled with the -- make a separation that that's that, a status in the crime upon imposing a tax that it could impose a valid tax because intermingling of ownership bars separation. But here, it is exquisitely -- to exquisitely put a tax on vehicles, the use of the highway by something which a vehicle had no relation to the user.
Moore: If Your Honor please, I -- I would characterized the tax mainly if a law does as a tax on the carrier measured by the use of the vehicles, I think, there is some distinction. It is not on the trucks themselves and the only point I try to make on this and I'll -- I'll leave it with this, is that -- it seems to me that -- that to argue that a constitutional question arises because of the possibility of apportioning the enforcement of the tax when one does not exist, when the tax can't be enforced is not supported by the precedence, it's not supported by logic and I don't believe it's supported by reason because the consequences would be that if -- if effective enforcement means are open only if you have a tax which is not measured accurately like our is that the states would be driven to this other form of taxation.
Felix Frankfurter: Does New York has any legislation which surrounds upon conditional sales? Is that unequal and can we say or infer that this expresses a policy by New York adverse to conditional sales?
Moore: Well, I -- I wouldn't say that expresses a general policy and I'm coming, that leads right into my next point which is the property interest here affected. I would say that it expresses a policy of New York, that New York will not recognize a reservation of legal title in the hands of a person who puts a nine-ton truck in the possession control and use of a carrier, that it will not recognize that reservation of title to defeat its lien for the collection of the taxes.
Felix Frankfurter: (Voice Overlap) -- what I wanna know is whether -- that's merely stating another word, the legal question in this case. What I want to know is whether there is any policy on the part of the State of New York which indicate that selling the conditional sale in accordance leads to abuses because under cover of conditional sales, true ownership may be covered.Is there anything in the -- in New York --
Moore: I would say --
Felix Frankfurter: -- that looks upon those transactions as -- as potentially made fair in this commercial transactions?
Moore: I would say not, Your Honor. I think the only policy in New York is expressed in the Uniform Conditional Sales Act and it is our view of this --
Felix Frankfurter: You have to be -- if they like just have to be filed or anything?
Moore: It -- it has to be filed as any -- any conditional sale is.
Felix Frankfurter: But roughly speaking, would you -- would I be wrong in saying that New York doesn't look upon conditional sales and other than legitimate, conventional, how many place commercial transaction?
Moore: Your -- Your Honor, it's quite correct in the statement. Now, turning to the property interest here involved, we come down to the point that, that basically what this case comes to is whether the action of the New York legislature in cutting off this reservation of security title is an arbitrary and unreasonable action. And that must be judged certainly in the light of the people who are being cut off and in the light of the security of the nature of the interest that's being cut off. Now, these appellants are not exactly strangers to this problem of the highways that in their brief, they -- they indicate that they're better of if you have bad highway systems because then they can collect more money for newer trucks and repairs. Now, I -- I can't take that as a various serious statement of policy. The -- the article they sell has no economic value unless New York and the other States are going to provide these highways for its use. They're the ones who put the carrier in a position to incur this tax, they put in -- in possession and control and use of the trucks and they concept that they be used on our highways to make earnings so we can pay their obligation and save up some money to buy some more trucks. So, certainly, their connection with the problem is an intimate one. Now, what is their property interest? I -- I don't think we have any quarrel here about chattel mortgages or conditional sales. Essentially, these are to be the third person, the third party in New York, they're treated essentially the same. They're treated as a security device and it is a limited property right. I can see that's a property right but certainly, a limited one. And what we have done here, as I mentioned before, is in effect -- merely amend -- put another restriction into the Conditional Sales Act and these people are in no different position than the person who takes saleable goods who puts them in the hand of a retailer.His reservation of title is not -- is not other than New York as against the purchaser regardless of any filing. Now, turning to analogies, they're certainly nothing new or noble about taking the property of one person to pay the obligations of another, provided the person whose property is taken has putted by his own free will into this position which could be regardless someone has a position of jeopardy. Your Honor will -- Your Honors will recall certainly, many of the liens, the all system of the strength for writ which is now abandoned in New York, the innkeeper's lien, all of these devices cut-off not only a security tittle but complete title to the property. Now, it seems to me the best analogy is the old agister's lien. Under the old statutes, an agister was a man who owns some pasture. And when cattle were placed in that pasture, he had a lien on the cattle for the value of the porridge they consumed and that New York, at least, that lien was superior to the lien of a prior encumbrance, sir. And the State here, we claim, is in the role of the modern agister. Their pastures were on highways, they're being consumed, the cattle with the trucks, and all we're doing is asserting a new form of agister's lien. Now, adverting to the secrecy provisions of the Act, there is nothing new or noble about these. Any tax which is a tax so-called “self-imposed” where the tax payer is required to file returns, generally contains some provisions that employees of the State or the Federal Government who have custody of the returns, kept divulge business information. They're in those returns and it's passed to protect this tax payer and that's all the New York statute provides. Now, there's nothing in the New York statute which indicates that had these people come to the State Tax Commission and inquired as to whether or not there was any outstanding tax liability that they would not have been informed. Now, this argument is not a new one. It was made in the Appellate Division in the first court where this was argued in the analogy of other New York statutes which have been so interpreted was pointed out. But more importantly, there was nothing that prevented these conditional vendors from going to the vendee, who obviously was anxious to engage in this transaction, and requiring him to provide them with certified copies of the tax returns he had filed. It -- it seems from the statute that they could get a certified copy from the Tax Department of these returns so that it certainly the information was available as between the buyer and the seller.
Earl Warren: Mr. Solicitor General, did I understand you to say that there was nothing in the secrecy provision that would prevent the -- the head of your department from advising them on inquiry, the amount of the tax due?
Moore: As -- as we read the provision, Your Honor, that is correct. That the fact, whether or not a tax was due in the amount of the tax could have been divulged. Now, there isn't any -- I admit there is no regulation that says that but certainly on the reading of this statute and from this record which doesn't -- and on this record, there was no inquiry of any kind. Now, the statute has since been amended to provide four periodic reports by the State Tax Commission of delinquencies. But, of course, admittedly, this doesn't procure anything. There may be delinquencies here that the State Tax Commission doesn't know anything about. But, finally, in -- in conclusion, there has been a restraint placed on the way these people want to do business. There has been a restraint placed on this security title of theirs. It was a restraint placed by the State in the exercise of its broad power to collect its revenues. It was a restraint but certainly, is amply warranted by the report of this legislative committee by the very nature of the industry that they were regulating. And there's nothing in this record to indicate that the New York legislature and they studied careful act has going to unwarranted arbitrary and unreasonable thing and we submit that the judgment of the New York Court of Appeals should be affirmed.
Stanley Reed: Mr. Solicitor, I -- I understand that the position of the appellant here is if it's perfectly all right for them to have held for the views that their trucks made it to the road but that it is contrary to equal protection and due process unless they're waiting constitutionally. Are you to charge them up with the cause of the -- what -- of the tax for the carriers prior to the time that their trucks went on the road or could they use during the time their truck was on the road of any other truck?
Moore: Yes, Your Honor. That's the position, as I understand it, of the appellants.
Stanley Reed: And now that -- do you understand that that requires, that the tax should be laid on the particular truck, is that the appellant's decision?
Moore: I don't think the appellant claims that the tax is laid on the truck but the appellant's position is that although, admittedly, the tax is not on the truck, it's on the carrier that it's measured by the truck and since it would be possible for us to -- in effect, run on accounting proceeding everytime we wanted to foreclose the lien that we're required by the Constitution to do it.
Stanley Reed: Well, I -- I don't understand that. I understand his opposition is to the levying on your -- his -- your trucks of the tax for the period prior to the time that he had a truck on the road.
Moore: That, that and also for any taxes while he had trucks on the road but they were measured by other trucks. That is his position, Your Honor.
Stanley Reed: And your position is that this is a tax on the carrier that is barely measured by the carrier's use of trucks and that you put a lien on all trucks that belong to the carrier during -- while it's still were used by the carrier during that period?
Moore: Yes, Your Honor. That's our position.
Felix Frankfurter: But the question isn't -- the question really isn't -- allow you to measure whether (Inaudible) profiting you can enforce what you measure?
Moore: I think that's a correct statement of the question Your Honor. I would accept it.
Stanley Reed: And how do you get the right to collect against these trucks, these three trucks?Is there a provision of the Act that says that these trucks are covered?
Moore: Yes, Your Honor. The Act very specifically provides that -- that any truck in the possession of the carrier that -- that when it is used on the highways, that a lien attaches to it for all of the taxes.
Stanley Reed: The tax should be a joint with several liability upon both the carrier and the owner of the truck?
Moore: No. There is no -- we claim no liability --
Stanley Reed: But if that's what --
Moore: -- against the conditional vendor.
Stanley Reed: Such a tax shall be upon the carrier except that where the carrier is not the owner of such vehicular use, the tax shall be a joint in from several liability upon both.
Moore: Well, that is the -- the point, Your Honor, that the Attorney General of New York ruled on when he said that that did not refer, that the word “owner” in there did not refer to the holder of a security title like a conditional vendor. And the administration of the tax, there has been no attempt --
Stanley Reed: And that -- I just -- I don't understand that -- he ruled what?
Moore: He ruled that that provision of the tax did not refer to a conditional vendor and that there was no liability on a conditional vendor for the tax, no liability for the tax. But, there, of course, is the liability we claim under the lien, a liability of his property subject to the lien.
Felix Frankfurter: You couldn't bring an action of debt within the colloquy or something.
Moore: No, we could not, Your honor.
Felix Frankfurter: That -- that's what that ruling means?
Moore: Yes.
Stanley Reed: Well, if you can't bring an action against then where do you get the -- the liability of the International Harvester trucks for obligations for taxes that existed prior to the time of their trucks went there?
Moore: We say that when International Harvester Company put those trucks in the possession of this carrier and the possession and control and use of this carrier that they subjected them to a lien for all of the taxes of the carrier, which were then existing, and for the taxes that accrued against the carrier while he had them in his possession.
Stanley Reed: How -- how do you assess the tax under the statute? When is it assessed?
Moore: The tax is assessed, Your Honor, on the basis of monthly reports --
Stanley Reed: I -- I understand that but --
Moore: -- filed by the carrier and then --
Stanley Reed: So -- so, nothing was -- could have been assessed against these three trucks until they went into operation?
Moore: Not against the trucks, no, Your Honor. But, of course, nothing is assessed against the trucks except against them. It's assessed against the carrier. We assert the lien against the trucks but there could be no -- the carrier would have incurred no liability under the highway use tax measured by these trucks until such time as the trucks came into his possession.
Earl Warren: Thank you, Mr. Solicitor General. Mr. O'Brian.
John Lord O'Brian: If it please the Court. I believe, I have four minutes and if I may briefly make three brief statements, I should be satisfied. Some question -- let me -- let me restate the realities in which we find ourselves. This is the first case that has arisen under this particular statute and the first case that we know of for an attempt has been made anywhere to enforce a lien of the sort here described against anyone except the carrier. In the second place, this is also one of the first cases that has arisen in years. I -- I submit this was a little different, this view where this Court have been confronted boldly with the naked assertion that there are circumstances under which the -- the property of one man may be taken to pay, not -- not liabilities but to pay a tax lien for a use of the highways for which he is not liable in law. That is the situation we find ourselves in. Nobody has said anything of another point, I think, and that is that before the lien was -- this inchoate lien was asserted and so, as we say liquidated by the State firmed up by the assessment and notice to the carrier. Before that happened, the -- these appellants had by proper legal proper -- process recovered their three trucks and were now the sole owners of those trucks. The legal effect of that is that they had extinguished all of their rights against the carting company and therefore, if they pay this tax, they have no recourse against anyone with which to recover it. Now, allusion was made secondly by counsel to the fact that summary process is -- is well recognized in the collection of taxes. But summary process at which is often brought into question in connection with federal taxes, summary process, so this court declared in Phillips against the Commissioner is justified in certain cases because in those cases, adequate judicial review is provided for the person who is against to whom the lien is asserted. On the question of due process, the lower, in the submission of -- in the submission of this case, the stipulated submission, the point was expressly reserved in a separate paragraph that -- that these parties had had no notice of the delinquency of the assessment or the -- or the existence of liabilities and they were given not -- no fair, adequate and timely notice, thereby, permitting their property to be -- to be taken without a reasonable opportunity to be heard etcetera, etcetera in violation of constitutional right. And the lower court commented on that without really passing upon it, related it to the secrecy provisions. And -- and in our briefs, we raised the same question of -- of lack of due process. It is true that the record does not show that these parties ever asked a hearing. The record is silent on that. We have assumed that the record was silent on that because -- because there was no provision in the statute under which we could obtain a hearing and the record is silent as to whether we ever made a demand for information from the Tax Commission as to these trucks. It is silent. I do not agree with the view stated by my opponent that we could have obtained if we had sought a certified copy of -- of the delinquent records. That is a right granted -- certified company be granted by the Tax Commission to federal officials or to officials of government who have a special interest. But there is no provision for the granting of any rights to us that there is an explanation, a possible explanation for that, based purely on conjecture, I admit, and that is that when the statute, draftsman of the statute used the word "owner", he may have meant to include a conditional vendor and make him jointly liable for the collection of the tax. He may have meant that and that would have, of course, included the right of the conditional vendor to have all these statutory reservations of procedure. Now, let me submit one final statement, if the Court will permit, and go back to the flat realities of the situation that we have and that is this, we're perhaps admittedly our property has been ceased to pay taxes assessed against the Cartage Company, that's not in dispute. They were incurred by the Cartage Company through the use of a fleet of trucks, 13 other trucks in addition to our 12 other trucks, in addition to our three. And they -- these taxes, the bulk of them, at the analysis of the submitted statement will show, accrued against the carrier before we sold our three trucks to the carrier.Now, those facts are submitted and that establishes the fact that this tax sought to be -- I am trying to get a word -- away from the ambiguity of the word "liabilities". These taxes now assessed against us by this lien process were taxes measured by the use of other vehicles than ours on the highway. That's the heart of this -- of this assertion and the Commission asserts that nevertheless, this seizure -- this seizure may be made legal through their interpretation of the lien provision of the statute. We have conceded that our taxes -- that out trucks may be taxed by a tax measured by their use. But by the use of this lien provision, and I don't intent to reiterate what's been said on it, by the use of this lien provision, by the interpretation of this lien provision made by the State Tax Commission, they have sought and are seeking here to do something that I think has never been approved by this Court, namely, they are seeking to impose by indirection, those taxes for which we are not liable upon us. That is the heart of this case and that, I think, violates as I said the fundamental conceptions of property rights in relation to taxation as laid down in Knowlton against Moore and many, many, many cases of this Court. And that is the case that we leave with you, Your Honors. Thank you.